The findings of fact support the conclusions of law made at Special Term. There are no exceptions whatever to these findings or conclusions. There are no requests to find. There are no exceptions to the admission or rejection of evidence which deserve consideration. Under these circumstances we cannot consider the questions which the appellant seeks to raise before us.
The judgment should be affirmed, with costs.
CARDOZO, Ch. J., POUND, CRANE, ANDREWS, LEHMAN, KELLOGG and O'BRIEN, JJ., concur.
Judgment affirmed. *Page 518